Exhibit 10.6

JOINDER TO FIRST LIEN GUARANTY AND SECURITY AGREEMENT

Joinder (this “Joinder”), dated as of October 5, 2018, to the First Lien
Guaranty and Security Agreement, dated as of August 7, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, the “First Lien
Guaranty and Security Agreement”), by and among each of the parties listed on
the signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and ACF FINCO I LP, a Delaware limited partnership,
in its capacity as agent for the Lender Group (in such capacity, together with
its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain First Lien Credit Agreement dated as of
August 7, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Nuverra Environmental
Solutions, Inc., a Delaware corporation, as borrower (“Borrower”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof;

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the First Lien Guaranty
and Security Agreement or, if not defined therein, in the Credit Agreement, and
this Joinder shall be subject to the rules of construction set forth in
Section 1(b) of the First Lien Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis;

WHEREAS, Grantors have entered into the First Lien Guaranty and Security
Agreement in order to induce the Lender Group to make certain financial
accommodations to Borrower as provided for in the Credit Agreement and the other
Loan Documents;

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
First Lien Guaranty and Security Agreement, certain Subsidiaries of the Loan
Parties, must execute and deliver certain Loan Documents, including the First
Lien Guaranty and Security Agreement, and the joinder to the First Lien Guaranty
and Security Agreement by the undersigned new Grantor or Grantors (collectively,
the “New Grantors”) may be accomplished by the execution of this Joinder in
favor of Agent, for the benefit of the Lender Group; and

WHEREAS, each New Grantor (a) is a Subsidiary of Borrower and, as such, will
benefit by virtue of the financial accommodations extended to Borrower by the
Lender Group and (b) by becoming a Grantor will benefit from certain rights
granted to the Grantors pursuant to the terms of the Loan Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1.    In accordance with Section 26 of the First Lien Guaranty and Security
Agreement, each New Grantor, by its signature below, becomes a “Grantor” and
“Guarantor” under the First Lien Guaranty and Security Agreement with the same
force and effect as if originally named therein as a “Grantor” and “Guarantor”
and each New Grantor hereby (a) agrees to all of the terms and provisions of the
First Lien Guaranty and Security Agreement applicable to it as a “Grantor” or
“Guarantor” thereunder and (b) represents and warrants that the representations
and warranties made by it as a “Grantor” or “Guarantor” thereunder are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. In furtherance of the foregoing, each New Grantor hereby (a) jointly and
severally unconditionally and irrevocably guarantees as a primary obligor and
not merely as a surety the full and prompt payment when due, whether upon
maturity, acceleration, or otherwise, of all of the Guarantied Obligations, and
(b) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Lender Group, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor’s right, title and interest in and to
the Collateral. Each reference to a “Grantor” or “Guarantor” in the First Lien
Guaranty and Security Agreement shall be deemed to include each New Grantor. The
First Lien Guaranty and Security Agreement is incorporated herein by reference.

2.    Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule
3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 11,
“List of Uniform Commercial Code Filing Jurisdictions”, and Schedule 12,
“Certificated Equipment” attached hereto supplement Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule
9, Schedule 11, and Schedule 12 respectively, to the First Lien Guaranty and
Security Agreement and shall be deemed a part thereof for all purposes of the
First Lien Guaranty and Security Agreement.

3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Loan Documents.

4.    Each New Grantor represents and warrants to Agent, the Lender Group that
this Joinder has been duly executed and delivered by such New Grantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

2



--------------------------------------------------------------------------------

5.    This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

6.    The First Lien Guaranty and Security Agreement, as supplemented hereby,
shall remain in full force and effect.

7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE FIRST LIEN GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the First
Lien Guaranty and Security Agreement to be executed and delivered as of the day
and year first above written.

 

NEW GRANTORS:   NUVERRA OHIO DISPOSAL LLC   By:  

/s/ Edward A. Lang

  Name:  

Edward A. Lang

  Title:   Vice President and Treasurer   CLEARWATER THREE, LLC   By:  

/s/ Edward A. Lang

  Name:  

Edward A. Lang

  Title:   Vice President and Treasurer   CLEARWATER FIVE, LLC   By:  

/s/ Edward A. Lang

  Name:  

Edward A. Lang

  Title:   Vice President and Treasurer   CLEARWATER SOLUTIONS, LLC   By:  

/s/ Edward A. Lang

  Name:  

Edward A. Lang

  Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

AGENT:    

ACF FINCO I LP

    By:  

/s/ Oleh Szczupak

    Name:  

Oleh Szczupak

    Title:   Vice President



--------------------------------------------------------------------------------

Agreed and accepted: NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Edward A. Lang

Name:  

Edward A. Lang

Title:   Executive Vice President and Chief Financial Officer

 

1960 WELL SERVICES, LLC BADLANDS LEASING, LLC BADLANDS POWER FUELS, LLC, a
Delaware limited liability company BADLANDS POWER FUELS, LLC, a North Dakota
limited liability company HECKMANN WATER RESOURCES CORPORATION HECKMANN WATER
RESOURCES (CVR), INC. HECKMANN WOODS CROSS, LLC HEK WATER SOLUTIONS, LLC IDEAL
OILFIELD DISPOSAL, LLC LANDTECH ENTERPRISES, L.L.C. NES WATER SOLUTIONS, LLC
NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Edward A. Lang

Name:  

Edward A. Lang

Title:   Vice President and Treasurer